Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: previously objected-to claim 8 has now been incorporated into independent claim 1. The prior art of record does not teach or disclose the following combination of limitations of claim 1, as currently amended:

wavelength ranges of light for displaying the first image are within the wavelength ranges of the light that the first filter lens allows to transmit, and wavelength ranges of light for displaying the second image are within the wavelength ranges of the light that the second filter lens allows to transmit;
the first filter lens includes a first lens and a first filter layer disposed on a surface of the first lens, and the first filter layer includes a plurality of first filter units;
the second filter lens includes a second lens and a second filter layer disposed on a surface of the second lens, and the second filter layer includes a plurality of second filter units;
wavelength ranges of light that the plurality of first filter units allow to transmit do not overlap with wavelength ranges of light that the plurality of second filter units allow to transmit; and
the wavelength ranges of the light for displaying the first image are within the wavelength ranges of the light that the plurality of first filter units allow to transmit, and the wavelength ranges of the light for displaying the second image are within the wavelength ranges of the light that the plurality of second filter units allow to transmit.

By virtue of their dependence, claims 2-7 and 9-15 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARVESH J NADKARNI/Examiner, Art Unit 2623            
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623